DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action on the merits.  Claims 1-9 and 10-21 are currently pending and are addressed below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/30/2020 has been entered.
Response to Arguments

2.	Applicant’s response arguments, with regards to claims 1-8 and 10-21, filed on 07/26/2020. 
On pages 9-10 of the applicant response, the applicant argues that Wand does not teach “performing corpus processing to add modifications to the kinematic motion” Examiner respectfully disagrees with the applicant, Ballin discloses the characteristic of the motion which includes displacement and velocity of the movement and these characteristics are used by robot to achieve a desired action and the system use existing behavior actions/motion to derive a set of parameter for other behavioral 

Claim Objections
3.	Claims 1, 12 and 20 are objected to because of the following informalities:  claims recite “a context the corpus”, should be replaced with –a context of the corpus--
Appropriate correction is required.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 1-8 and 10- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10239205.
6.	Claims 1 and 5-7 of the instant application is compared to claim 1 of US10239205; claims 12 and 16-18 of the instant application is compared to claim 14 of US10239205; and claims 20 and 5-7 of the instant application is compared to claim 20 of US10239205.


U.S. Patent No. 10239205.
Claim1: A corpus curation method including a corpus, the method comprising: 

Claim1: A corpus curation method including a corpus, the method comprising:
mapping a kinematic motion of a robot to a granular feature of an item in the corpus;  
performing corpus processing to add modifications to the kinematic motion based on a context the corpus;

a kinematic motion of a robot to a granular feature of an item in the corpus to create an offline database of the kinematic motion mapped to the granular feature of the item or of a kinematic motion mapped to a combination of two granular features of the item
answering a user question using the mapped kinematic motion embedded in an answer by the robot that is stored in an onboard memory,

wherein the mapping is decoupled to eliminate a need to performing the mapping for each additional user question and the kinematic motion is maintained offline. 

answering, via the processor, a user question using the mapped kinematic motion in the offline database embedded in an answer by the robot, wherein the granular feature of the item in the corpus comprises a feature at a lowest granular level at which the feature cannot be broken down further, 

Claim 6:
wherein a delivery type of the answer by the robot 
includes at least one of: a textual display interface for a text output;  a kinematic motion output by the robot;  and a speech output by the robot, and 
wherein an audience type comprises any of: a blind user;  a hearing-impaired 
user;  and a non-impaired user, and the method further comprising determining 
the audience type and the delivery capability and causing the robot to change the answer based on the 

Claim 5:
determining an audience type of 
the answer and a delivery capability of the robot and causing the answering to 
change a context of the answer according to the audience and the delivery capability. 

Claim 7:
if the determining determines the audience type as the hearing-impaired user, the answering only causes the robot to deliver the answer with the kinematic motion, and wherein, if the determining determines the audience type as the blind user, the answering only causes the robot to deliver the answer with a speech output. 

the method further comprising determining the audience type and the delivery capability and causing the robot to change the answer based on the delivery capability and the audience type, 



wherein, if the determining determines the audience type as the hearing-impaired user, the answering only causes the robot to deliver the answer with the kinematic motion, and wherein, if the determining determines the audience type as the blind user, the answering only causes the robot to deliver the answer with a speech output.



7.	Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1 and 5-7 in the instant application recites substantially the same limitations of the method claim 1 of the U.S. Patent No. 10239205, except the claim 1 of instant application include the limitation of adding annotations based on a context of an audience to the corpus and the mapping is decoupled to eliminate a need to performing the mapping for each additional user question and the kinematic motion is maintained offline,  however the US10239205 teaches the kinematic motion of a robot to a granular feature of an item in the corpus to create an offline database of the kinematic motion mapped to the granular feature of the item which is the same as the processing the kinematic motion is maintained offline. Therefore it would have been obvious to a person of ordinary skill in the art at the time of the invention to have modified claims of the patent where the mapping is decoupled 
8.	The same analysis as discussed above is applied to claims 12 and 16-18 of the instant application with claim 14 of US10239205, and claims 20 and 5-7 of the instant application with claim 20 of US10239205.

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1-6, 8, 10-17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0100157 to Houssin et al. in view of “Choregraphe: a graphical toll for Humanoid Robot Programming” to Monceaux et al., in view of US2006/0224546 to Ballin et al. and in view of US2013/0218339 to Maisonnier et al. further in view US2007/009340 to Ng-Thow-Hing et al. (hereafter “Thow”).
13.	Regarding claims 1 and 12, Houssin discloses a corpus curation method  and a non-transitory computer-readable recording medium recording a corpus curation program including a corpus, the method comprising: 
mapping a kinematic motion of a robot to a granular feature of an item in the corpus  (the robot includes an ALMemory module/corpus, and the system generate plurality speech, motion, gesture, robot motion/movement and expressions for event creates in module 210/ writing dialog, that mean plurality of granular features must be performed correct motion/movement to achieve the desired e.g. gesture/motion/action, and the expression is defined with speech/action pair, and action is combination of movements and signs, that mean to map kinematic motion to a granular feature see at least [¶ 29, 49-53] and Figs. 1- 9);  
and answering a user question using the mapped kinematic motion embedded in an answer by the robot that is stored in an onboard memory (the robot executing behaviors and generating expression and emotions while answering a user question, which is the robot express emotions in line with said elements of the conversation have behaviors 
Houssin does not explicitly disclose the limitation of “item in the corpus”
However, Monceaux is directed to humanoid robot’s graphical programming environment. Monceaux discloses a Choregraphe for robot “Nao” which includes ALMemory/corpus which is a class that implement event-based storage base and the modules can access data, ALMemory store groups of plurality of data/item or relationship (see at least page 46, pages 49-50 and Figs. 1-6). Therefore, from the teaching of Monceaux, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to provide ALmemory/corpus to store plurality of data/items or relationship similar to that of the teaching of Monceaux in order improve the robot response time.

Houssin does not explicitly disclose the limitation of performing corpus processing to add modifications to the kinematic motion based on a context of the corpus.
However, Ballin discloses the robot’s behavioral controller inferring plurality of internal parameter values/inbuilt ontology for a behavioral actions, and the system uses existing behavior actions to derive a set of parameter for other behavioral actions and inferring set of parameter values which will generate other equivalent behavior. Furthermore, Ballin discloses the characteristic of the motion which includes displacement and 

Houssin does not explicitly disclose the limitation of the mapping is decoupled from corpus processing to eliminate a need to performing the mapping for each additional user question.
Furthermore, Houssin discloses the robot comprises a memory that store instructions, where the dialog module has access to all of the robot’s memory, and give a response according to values in the robot’s memory see at least Table 1, [¶ 24-25, 63-65, 141] and Fig. 9).
However, Thow is directed to extensible task engine framework for humanoid robots. 
Thow discloses instructions/macrotask stored in the memory 108, and element of the macrotask are stored in library and loaded by a task engine, and when the macrotask calls reach task or release task, then the system reuse the instructions based on 
Houssin does not explicitly disclose the limitation of “kinematic motion is maintained offline”
However, Maisonnier is directed to humanoid robot equipped with a natural dialogue interface and method and program for controlling the robot. Maisonnier discloses the system includes stored instructions, this instructions are programmed behavior comprises group of function includes movements function and speaking function, for the robot to execute, this stored program functions is offline database that have been created previously, and the robot use this stored instructions/database to answer the questions using the mapped kinematic motion, that mean the kinematic motion is maintained offline (see at least [¶ 28, 39, 49, 54, 64, 68-69, 71, 74, 81-82 & 118] and Figs. 1-13d). Therefore, from the teaching of Maisonnier, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of maintaining the kinematic motion offline similar to that of the 

14.	Regarding claims 2 and 13, Houssin discloses the granular feature comprises a value of a feature of the item in the corpus (robot’s store features in the memory which includes responses according to value, hence the response comprise a value of features see at least [¶ 63]). 
Houssin does not explicitly disclose the limitation of wherein the modifications to the kinematic motion includes modifying a velocity of the kinematic motion, and wherein the velocity is modified by inferring the velocity form the context of the corpus.
However, Ballin discloses the robot’s behavioral controller inferring plurality of internal parameter values/inbuilt ontology for a behavioral actions, and the system uses existing behavior actions to derive a set of parameter for other behavioral actions and inferring set of parameter values which will generate other equivalent behavior. Furthermore, Ballin discloses the characteristic of the motion which includes displacement and velocity of the movement and these characteristics are used by robot to achieve a desired action and given that the system use existing behavior actions/motion to derive a set of parameter for other behavioral actions and inferring set of parameter values/displacement and velocity, that means the system perform process to add modifications to the velocity of the kinematic motion based on the context of the corpus  (see at least [¶ 10-13, 48, 65-67, 70-73, 81-83, 92, 98, 131-132 & 168-171] and Figs. 1-9B). Therefore, from the teaching of Ballin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the 
15.	Regarding claims 3 and 14, Houssin discloses the mapping maps a plurality of kinematic motions to the granular feature (behavior is a series on gesture defining a compound movements, hence there are plurality of kinematic motions in the granular feature see least [¶ 53 & 61-101]).

16.	Regarding claims 4 and 15, Houssin discloses the kinematic motion comprises a visual representation of a value of the granular feature such that the robot performs 
the kinematic motion during the answering as the visual representation of the 
item in the answer (various gestures and movement and visual presentations see least [¶ 50, 53 & 61-101]). 

17.	Regarding claims 5 and 16, Houssin discloses determining an audience type of the answer and a delivery capability of the robot and causing the answering to change a context of the answer according to the audience and the delivery capability (robot recognize the person and generate events based on the recognized person, and, Houssin discloses the robot includes an artificial intelligence engine configured for controlling the outputs of the event generation module, that mean the robot is capable of recognizing the person and determine if the person is blind or hearing impaired and answer the person according her/his capability either speech or gestures see least [¶ 4-5, 8-9, 24, 50, 53 & 118]).
 

wherein an audience type comprises any of: a blind user; a hearing-impaired user; and a non-impaired user (see at least [¶ 50 &118]), and 
Houssin does not explicitly disclose the limitation determining the audience type and the delivery capability and causing the robot to change the answer based on the delivery capability and the audience type.
However, Houssin discloses the robot includes a camera, speech recognition and vision processing, and robot can deliver the answer in speech, gesture or in combination of speech/gesture, furthermore, Houssin discloses the robot includes an artificial intelligence engine configured for controlling the outputs of the event generation module, that mean the robot is capable of recognizing the person and determine if the   person is blind or hearing impaired and answer the person according her/his capability either speech or gestures see at least [¶ 4, 24-25, 46, 50, 118]). Therefore, from the Houssin own teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of robot determine the person capability and change the answer delivery either speech or gestures based on the person capability in order to enhance the robot communication capability.


However, Houssin discloses the robot produce outputs to event generation module selected form the group database includes mapped speech, movements, expressions and motions, and the robot includes an artificial intelligence engine configured for controlling the outputs of the event generation module, where the control event generation module is implemented according to context of dialog and variables defining the current and forecast configuration of the robot, that mean the artificial intelligence engine is capable of inferring motion of a mapped item to related item in the group database when related item is not mapped (see at least claim 1 and [¶ 5-6 & 24-25]). Therefore, from the Houssin own teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of inferring motion of a mapped item to related item in the group database when related item is not mapped in order to enhance the robot response to different situation.
20.	Regarding claim 10, Houssin, Monceaux, Ballin, Maisonnier and Thow disclose all the limitations of claim 1 as discussed above, Houssin does not explicitly disclose the limitation inferring uses an association rule by data mining the corpus to infer the related item to a mapped item.  Futhmore, Ballin discloses a behavioral controller includes 
Houssin and Ballin disclose the claimed invention except for inferring uses an association rule by data mining the corpus to infer the related item to a mapped item, It would have been obvious to one having ordinary skill in the art at the time the invention was made for inferring to use an association rule by data mining the corpus/database to infer the related item, since it has been held to be with in the general skill of a worker in the art to use an association rule by data mining the corpus to infer the related item based on it suitability for the intended use as a matter of design choice.

21.	Regarding claim 11, Houssin, Monceaux, Ballin, Maisonnier and Thow disclose all the limitations of claim 1 as discussed above, Houssin does not explicitly disclose the limitation of inferring a velocity of the kinematic motion performed by the robot based on a velocity feature indicating a speed of the granular feature of the item in the corpus.
However, Ballin discloses the robot’s behavioral controller inferring plurality of internal parameter values/inbuilt ontology for a behavioral actions, and the system use existing behavior actions to derive a set of parameter for other behavioral actions and inferring set of parameter values which will generate other equivalent behavior. Ballin also 

22.	Regarding claim 20, Houssin discloses a corpus curation system, said system comprising: a corpus (the robot includes an ALMemory module/corpus see [¶ 130] and Figs. 1-9);  
a processor (computer/processor see at least [¶ 27] and Figs. 1-9); and
a memory, the memory storing instructions (instructions stored in memory executed on a computer/processor see at least [¶ 26-27] and Figs. 1-9) to cause the processor to: 
map a kinematic motion of a robot to a granular feature of an item (the robot includes the ALMemory module/corpus, and the system generate plurality speech, motion, gesture, robot motion/movement and expressions for event creates in module 210/ 
answer a user question using the mapped kinematic motion embedded in an 
answer by the robot (the robot executing behaviors and generating expression and emotions while answering a user question, which is the robot express emotions in line with said elements of the conversation have behaviors also synchronized with said elements where these behaviors are combination of actions speech and movements, that mean the robot answering the question using mapped kinematic motion embedded in the answer, furthermore, Houssin discloses the dialog module access to the robot memory to answer question, that mean the robot store instructions/answer questions onboard memory   see at least [¶ 29, 49-52, 61-101,123 &130-139] and Figs. 1-9).

Houssin does not explicitly disclose the limitation of “item in the corpus”
However, Monceaux is directed to humanoid robot’s graphical programming environment. Monceaux discloses a Choregraphe for robot “Nao” which includes ALMemory/corpus which is a class that implement event-based storage base and the modules can access data, ALMemory store groups of plurality of data/item or relationship (see at least page 46, pages 49-50 and Figs. 1-6). Therefore, from the teaching of Monceaux, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to provide ALmemory/corpus to 

Houssin does not explicitly disclose the limitation of performing corpus processing to add modifications to the kinematic motion based on a context of the corpus.
However, Ballin discloses the robot’s behavioral controller inferring plurality of internal parameter values/inbuilt ontology for a behavioral actions, and the system uses existing behavior actions to derive a set of parameter for other behavioral actions and inferring set of parameter values which will generate other equivalent behavior. Furthermore, Ballin discloses the characteristic of the motion which includes displacement and velocity of the movement and these characteristics are used by robot to achieve a desired action and given that the system use existing behavior actions/motion to derive a set of parameter for other behavioral actions and inferring set of parameter values/displacement and velocity, that means the system perform process to add modifications to the velocity/kinematic motion based on a context  (see at least [¶ 10-13, 48, 65-67, 70-73, 81-83, 92, 98, 131-132 & 168-171] and Figs. 1-9B). Therefore, from the teaching of Ballin, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of adding modifications to the kinematic motion performed by the robot based on context of the corpus similar to that of the teaching of Ballin in order to enhance the robot response to different situation.

Furthermore, Houssin discloses the robot comprises a memory that store instructions, where the dialog module has access to all of the robot’s memory, and give a response according to values in the robot’s memory see at least Table 1, [¶ 24-25, 63-65, 141] and Fig. 9).
However, Thow is directed to extensible task engine framework for humanoid robots. 
Thow discloses instructions/macrotask stored in the memory 108, and element of the macrotask are stored in library and loaded by a task engine, and when the macrotask calls reach task or release task, then the system reuse the instructions based on similarities to reach task or release task, that mean the system eliminate the need to performing the mapping for each additional task/question, and the mapping is decoupled from the library/corpus given that the system reusing the instructions for similar tasks (see at least [¶ 34-36, 63 & 68-69] and Figs. 1-5). Therefore, from the teaching of Thow, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of reusing the instructions of the additional task with no need to performing the mapping similar to that of the teaching of Thow in order to enhance the efficiency of the robot response’s behavior. 
Houssin does not explicitly disclose the limitation of “kinematic motion is maintained offline”
. 

23.	Claims 7, 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Houssin et al., Monceaux et al., Ballin, Maisonnier et al. in view of Ng-Thow-Hing et al. (hereafter “Thow”), and in view of US2010/0082345 to Wang (hereafter Wang ’345) further in view of US2016/0171303 to Moore et al.
24.	Regarding claims 7 and 18, Houssin, Monceaux, Ballin, Maisonnier and Thow disclose all the limitations of claim 1 as discussed above, Houssin does not explicitly disclose the limitation of if the determining determines the audience type as the hearing-impaired user, the answering only causes the robot to deliver the answer with the kinematic motion, and wherein if the determining determines the audience type as the 
However, Wang ‘345 is directed to speech and text driven for robots.  Wang discloses robot comprise a model for the robot to communicate using hand gesture and sign language that allow the robot to communicate with hearing impaired/deaf person, hence the robot can use the sing language when determined that person is deaf to deliver the answer   (see at least [¶ 36, 89] and Figs. 1-3). Therefore, from the teaching of Wang ‘345, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of robot using the sign language/gesture to deliver answer to a hearing impaired person similar to that of the teaching of Wang in order to facilitate the communication with deaf person. 
However, Moore is directed to visual-assist robots. Moore discloses a robot assisting blind person and the communicate with blind using synthesized speech, that mean the robot determine that the person is blind and communicating with her/him using synthesized speech  (see at least [¶ 52-54, 63] and Figs. 1, 6-8) . Therefore, from the teaching of Moore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of the robot deliver answer via a speech out when the person is blind similar to that of the teaching of Moore in order to better assist and help a blind person.

25.	Regarding claim 21, Houssin, Monceaux, Ballin, Maisonnier and Thow disclose all the limitations of claim 20 as discussed above, Houssin discloses the kinematic motion of the robot align dynamically (the robot executing behaviors and generating 
Houssin does not explicitly disclose the limitation of during a run-time when the answering answers the user question, the context of the audience is selected 
However, Moore discloses the robot determine that the person/audience is blind, then the robot answer blind person using synthesized speech, that mean the robot select the context of the audience/blind person (see at least [¶ 52-54, 63] and Figs. 1, 6-8). Therefore, from the teaching of Moore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Houssin to use the technique of the robot deliver answer via a speech out when the person is blind similar to that of the teaching of Moore in order to better assist and help a blind person.

Houssin does not explicitly disclose the limitation of wherein the modifications to the kinematic motion includes modifying a velocity of the kinematic motion, and wherein the velocity is modified by inferring the velocity form the context of the corpus.
However, Ballin discloses the robot’s behavioral controller inferring plurality of internal parameter values/inbuilt ontology for a behavioral actions, and the system uses existing behavior actions to derive a set of parameter for other behavioral actions and inferring set of parameter values which will generate other equivalent behavior. Furthermore, Ballin discloses the characteristic of the motion which includes displacement and velocity of the movement and these characteristics are used by robot to achieve a .
Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHID BENDIDI whose telephone number is (571)272-4896.  The examiner can normally be reached on W-F 8-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RACHID BENDIDI/Primary Examiner, Art Unit 3667